Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered. 
In the Instant Amendment, Claims 1, 7-9, 17, 21, 29, 32, 33, 35 and 38 has/have been amended; Claim 13-16, 28, 30, 31 and 34 was/were cancelled; Claims  has/have been added; Claims 1, 21 and 38 are independent claims. Claims 1-12, 17-27, 29, 32, 33, 35-46 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement submitted on 8/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks (pages 14-23), filed 11/2/2021, with respect to the objection, the 112b rejection and the 103 rejections of claims 1 and 21 have been fully considered and objection, the 112b rejection and the 103 rejections of claims 1 and 21 of 8/3/2021 has been withdrawn. 
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Regarding claim 38, Applicant is arguing in the remarks (pages 23-25) that The asserted references fail to disclose or suggest an imaging system in which "each respective optical axis crosses every other respective optical axis in at least one respective crossing point of at least one of respective crossing planes" and "each of the respective crossing planes is located apart from a nearest camera of the plurality of cameras by at most four times an equal distance between immediately adjacent cameras of the plurality of cameras," as recited in amended claim 38. None of the references disclose or suggest the claimed structure or distance requirements between crossing plains and cameras.  For example, even if the Examiner's assertion that Smitherman discloses a "point of convergence" for the field of view of different cameras (Office Action at 23) is correct, which Applicant does not concede, Smitherman does not disclose or suggest "the respective crossing planes is located apart from a nearest camera of the plurality of cameras by at most four times an equal distance between immediately adjacent cameras of the plurality of cameras." Smitherman does not disclose or suggest any assembly or configuration that would result in such an arrangement. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the combination of Smitherman and Springer does teach the features as claimed in claim 38 in which Smitherman does teach each of the respective crossing planes is located apart from a nearest camera of the plurality of cameras by at most four times an equal distance between immediately adjacent cameras of the plurality of cameras (Fig. 3A; paras. 0068, 0070; the point of convergence of the cameras 306-314 is located apart the cameras 306-314 is below the aperture/diameter of the circle; thus, an equal distance between immediately adjacent cameras 310 and 318 is about two or three times less than the distance between the point of convergence to nearest camera 310).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-43, 45 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 38, claim 38 recites “each of the respective crossing planes is located apart from a nearest camera of the plurality of cameras by at most four times an equal distance between immediately adjacent cameras of the plurality of cameras” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0166 describes “As illustrated, each respective crossing point of each respective crossing plane is located apart from a nearest camera by at most four times the equal distance between immediately adjacent chimeras” which is not the same as “each of the respective crossing planes is located apart from a nearest camera of the plurality of 
Claims 39-43 and 46 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41, 43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smitherman et al (US 20130013185) in view of Springer (US 20160371550).
Regarding claim 38, Smitherman teaches An imaging system for a vehicle, comprising:
an imaging module (Fig. 3A; para. 0067; 304) configured to arrange a plurality of cameras (306-314) along an arc of a semi-circle, the plurality of cameras being oriented toward a radius of the semi-circle (Figs. 3A, 4A; paras. 0062, 0067-0072); and
a mounting assembly configured to attach the imaging module to 
each respective camera of the plurality of cameras has a respective field of view and a respective optical axis that project outward of a single transparent opening (transparent aperture 320) (Fig. 3A; paras. 0068, 0070);
each respective field of view overlaps, at least partially, with the radius of the semi-circle and the radius (on the axis 324) of the semi-circle is located at a central location of the single transparent opening (transparent aperture 320) (Figs. 3A, 4A; paras. 0062, 0067-0072);
each respective optical axis crosses every other respective optical axis in at least one of respective crossing points (the point of convergence of the cameras 306-314) of a respective crossing plane (Fig. 3A; paras. 0068, 0070); 
each of the respective crossing planes is located apart from a nearest camera of the plurality of cameras by at most four times an equal distance between immediately adjacent cameras of the plurality of cameras (Fig. 3A; paras. 0068, 0070; the point of convergence of the cameras 306-314 is located apart the cameras 306-314 is below the aperture/diameter of the circle; thus, an equal distance between immediately adjacent cameras 310 and 318 is about two or three times less than the distance between the point of convergence to nearest camera 310);
the respective field of views of the plurality of cameras form a combined field of view (Figs. 3A, 4A; paras. 0067-0072);
the plurality of cameras comprise at least a first camera and at least a second camera, the at least first camera having an angle of repose, between its corresponding optical axis and the single transparent opening, that is greater than the angle of repose of the at least second camera (Figs. 3A, 4A; paras. 0067-0072; the angle of repose/rest between the optical axis 330 of camera 308 and the 
but fails to teach
a mounting assembly configured to attach the imaging module to an interior window of the vehicle.
However, in the same field of endeavor Springer teaches
a mounting assembly configured to attach the imaging module to an interior window of the vehicle (Figs. 3; paras. 0052-0057, 0081, 0086; there is a mounting assembly allowing the imaging module 370 to be mounted to an interior surface of the windshield of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Springer in Smitherman to have a mounting assembly configured to attach the imaging module to an interior window of the vehicle for enabling a camera field of view of a car system to have better visual and higher quality image of the surrounding yielding a predicted result.

Regarding claim 39, the combination of Smitherman and Springer teaches everything as claimed in claim 38. In addition, Smitherman teaches wherein each respective optical axis crosses every other respective optical axis in at least a horizontal plane (Figs. 3A, 4A; paras. 0067-0072).

Regarding claim 40, the combination of Smitherman and Springer teaches everything as claimed in claim 38. In addition, Smitherman teaches wherein each respective optical axis crosses every other respective optical axis in at least a vertical plane (Figs. 3A, 4A; paras. 0067-0072).

Regarding claim 41, the combination of Smitherman and Springer teaches everything as claimed in claim 38. In addition, Smitherman teaches wherein each respective optical axis crosses every other respective optical axis in both a horizontal plane and a vertical plane (Figs. 3A, 4A; paras. 0067-0072).

Regarding claim 43, the combination of Smitherman and Springer teaches everything as claimed in claim 38. In addition, Smitherman teaches wherein each of the plurality of cameras are spaced apart from at least one immediately adjacent camera of the plurality of cameras by an equal distance (Figs. 3A, 4A; paras. 0067-0072).

Regarding claim 45, the combination of Smitherman and Springer teaches everything as claimed in claim 38. In addition, Smitherman teaches wherein the plurality of cameras comprise a first ring comprising a first group of cameras, a second ring comprising a second group of cameras, a third ring comprising a third group of cameras, and a central camera, the first group of cameras comprising more cameras than the second group of cameras and the second group of cameras comprising more cameras than the third group of cameras (Fig. 23).

Regarding claim 46, the combination of Smitherman and Springer teaches everything as claimed in claim 38 except for “wherein the radius of the semi-circle is substantially 5 mm”. It would have been an obvious matter of design choice to “wherein the radius of the semi-circle is substantially 5 mm”, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smitherman et al (US 20130013185) in view of Springer (US 20160371550) as applied to claim 38 above, and further in view of Kurahashi et al (US 5937212).
Regarding claim 42, the combination of Smitherman and Springer teaches everything as claimed in claim 38. In addition, Smitherman teaches wherein:
the single transparent opening is configured to provide an aperture to each of the plurality of cameras thereby increasing a depth of field of each of the plurality of cameras and enabling a plurality of disparate objects at a wide range of distances to remain in focus (Figs. 3A, 4A; paras. 0067-0072; transparent aperture 320 has an aperture function having those claimed functions)
but fails to teach
the single transparent opening is smaller than a comparative transparent area that would be required by a wide angle camera having a wide angle field of view substantially equal to the combined field of view.
However, in the same field of endeavor Kurahashi teaches
the single transparent opening (transparent common aperture b) is smaller than a comparative transparent area (transparent common aperture a+b) that would be required by a wide angle camera having a wide angle field of view substantially equal to the combined field of view (Figs. 19, 20; col. 13, lines 25-67; col. 14, lines 24-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kurahashi in the combination of Smitherman and Springer to have the single transparent opening is smaller than a comparative transparent area that would be required by a wide angle camera having a wide angle field of view substantially equal to the combined field of view for providing a common adjustable aperture allowing .

Allowable Subject Matter
Claims 1-12, 17-27, 29, 32, 33, 35-37 and 44 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henderson (US 5574497) two cameras having optical axes crossed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Quan Pham/Primary Examiner, Art Unit 2696